                                   1

                                   2

                                   3

                                   4
                                                                  UNITED STATES DISTRICT COURT
                                   5
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7
                                       DANIEL CISNEROS,                           Case No. 16-cv-00735-HSG
                                   8
                                                    Plaintiff,                    FINAL JURY INSTRUCTIONS
                                   9
                                              v.
                                  10
                                       J. VANGILDER, et al.,
                                  11
                                                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13   DANIEL MANRIQUEZ,
                                                                                 Case No. 16-cv-01320-HSG
                                  14                Plaintiff,

                                  15          v.

                                  16   J. VANGILDER, et al.,
                                  17                Defendants.

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                        Final Instruction No. 1 - Duty Of Jury
                                   2         Members of the Jury: Now that you have heard all of the evidence and the
                                   3   arguments of the attorneys, it is my duty to instruct you on the law that applies to
                                   4   this case.
                                   5         Each of you has received a copy of these instructions that you may take with
                                   6   you to the jury room to consult during your deliberations.
                                   7         It is your duty to find the facts from all the evidence in the case. To those
                                   8   facts you will apply the law as I give it to you. You must follow the law as I give it
                                   9   to you whether you agree with it or not. And you must not be influenced by any
                                  10   personal likes or dislikes, opinions, prejudices, or sympathy. That means that you
                                  11   must decide the case solely on the evidence before you. You will recall that you
                                  12   took an oath to do so.
Northern District of California
 United States District Court




                                  13         Please do not read into these instructions or anything that I may say or do or
                                  14   have said or done that I have an opinion regarding the evidence or what your verdict
                                  15   should be.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
                                   1        Final Instruction No. 2 – Burden of Proof—Preponderance of the
                                   2
                                                                        Evidence

                                   3         When a party has the burden of proving any claim or affirmative defense by a
                                   4   preponderance of the evidence, it means you must be persuaded by the evidence that
                                   5   the claim or affirmative defense is more probably true than not true. You should
                                   6   base your decision on all of the evidence, regardless of which party presented it.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 3
                                   1   Final Instruction No. 3 – Two or More Parties—Different Legal Rights
                                   2          You should decide the case as to each Defendant separately. Unless otherwise
                                   3   stated, the instructions apply to all parties.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
                                   1              Final Instruction No. 4 – What is Evidence
                                   2   The evidence you are to consider in deciding what the facts are consists of:
                                   3   1. The sworn testimony of any witness;
                                   4   2. The exhibits that are admitted into evidence;
                                   5   3. Any facts to which the lawyers have agreed; and
                                   6   4. Any facts that I may instruct you to accept as proved.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          5
                                   1                   Final Instruction No. 5 – What Is Not Evidence
                                   2          In reaching your verdict, you may consider only the testimony and exhibits
                                   3   received into evidence. Certain things are not evidence, and you may not consider
                                   4   them in deciding what the facts are. I will list them for you:
                                   5          (1) Arguments and statements by lawyers are not evidence. The lawyers are
                                   6   not witnesses. What they may say in their opening statements, and will say in their
                                   7   closing arguments, and at other times is intended to help you interpret the evidence,
                                   8   but it is not evidence. If the facts as you remember them differ from the way the
                                   9   lawyers have stated them, your memory of them controls.
                                  10          (2) Questions and objections by lawyers are not evidence. Attorneys have a
                                  11   duty to their clients to object when they believe a question is improper under the
                                  12   rules of evidence. You should not be influenced by the objection or by the court’s
Northern District of California
 United States District Court




                                  13   ruling on it.
                                  14          (3) Testimony that is excluded or stricken, or that you are instructed to
                                  15   disregard, is not evidence and must not be considered. In addition, some evidence
                                  16   may be received only for a limited purpose; when I instruct you to consider certain
                                  17   evidence only for a limited purpose, you must do so and you may not consider that
                                  18   evidence for any other purpose.
                                  19          (4) Anything you may see or hear when the court was not in session is not
                                  20   evidence. You are to decide the case solely on the evidence received at the trial.
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  6
                                   1              Final Instruction No. 6 – Evidence for Limited Purpose
                                   2         Some evidence was admitted only for a limited purpose. When I instructed
                                   3   you that an item of evidence was admitted only for a limited purpose, you must
                                   4   consider it only for that limited purpose and not for any other purpose.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 7
                                   1          Final Instruction No. 7 – Direct and Circumstantial Evidence
                                   2         Evidence may be direct or circumstantial. Direct evidence is direct proof of a
                                   3   fact, such as testimony by a witness about what that witness personally saw or heard
                                   4   or did. Circumstantial evidence is proof of one or more facts from which you could
                                   5   find another fact. You should consider both kinds of evidence. The law makes no
                                   6   distinction between the weight to be given to either direct or circumstantial
                                   7   evidence. It is for you to decide how much weight to give to any evidence.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  8
                                   1                   Final Instruction No. 8 – Ruling on Objections
                                   2         There are rules of evidence that control what can be received into evidence.
                                   3   When a lawyer asks a question or offers an exhibit into evidence and a lawyer on the
                                   4   other side thinks that it is not permitted by the rules of evidence, that lawyer may
                                   5   object. If I overrule the objection, the question may be answered or the exhibit
                                   6   received. If I sustain the objection, the question cannot be answered, and the exhibit
                                   7   cannot be received. Whenever I sustain an objection to a question, you must ignore
                                   8   the question and must not guess what the answer might have been.
                                   9         Sometimes I may have ordered that evidence be stricken from the record and
                                  10   that you disregard or ignore the evidence. That means that when you are deciding
                                  11   the case, you must not consider the stricken evidence for any purpose.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  9
                                   1            Final Instruction No. 9 – Bench Conferences and Recesses
                                   2         From time to time during the trial, it became necessary for me to talk with the
                                   3   attorneys out of the hearing of the jury, either by having a conference at the bench
                                   4   when the jury was present in the courtroom, or by calling a recess.
                                   5         Please understand that while you were waiting, we were working. The
                                   6   purpose of these conferences is not to keep relevant information from you, but to
                                   7   decide how certain evidence is to be treated under the rules of evidence and to avoid
                                   8   confusion and error. Of course, we have done what we could to keep the number
                                   9   and length of these conferences to a minimum. Do not consider my granting or
                                  10   denying a request for a conference as any indication of my opinion of the case or of
                                  11   what your verdict should be.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 10
                                   1                   Final Instruction No. 10 – Credibility of Witnesses
                                   2          In deciding the facts in this case, you may have to decide which testimony to
                                   3   believe and which testimony not to believe. You may believe everything a witness
                                   4   says, or part of it, or none of it.
                                   5           In considering the testimony of any witness, you may take into account:
                                   6        1. the opportunity and ability of the witness to see or hear or know the things
                                   7   testified to;
                                   8        2. the witness’s memory;
                                   9        3. the witness’s manner while testifying;
                                  10        4. the witness’s interest in the outcome of the case, if any;
                                  11        5. the witness’s bias or prejudice, if any;
                                  12        6. whether other evidence contradicted the witness’s testimony;
Northern District of California
 United States District Court




                                  13        7. the reasonableness of the witness’s testimony in light of all the evidence; and
                                  14        8. any other factors that bear on believability.
                                  15          Sometimes a witness may say something that is not consistent with something
                                  16   else he or she said. Sometimes different witnesses will give different versions of
                                  17   what happened. People often forget things or make mistakes in what they remember.
                                  18   Also, two people may see the same event but remember it differently. You may
                                  19   consider these differences, but do not decide that testimony is untrue just because it
                                  20   differs from other testimony.
                                  21          However, if you decide that a witness has deliberately testified untruthfully
                                  22   about something important, you may choose not to believe anything that witness
                                  23   said. On the other hand, if you think the witness testified untruthfully about some
                                  24   things but told the truth about others, you may accept the part you think is true and
                                  25   ignore the rest.
                                  26          The weight of the evidence as to a fact does not necessarily depend on the
                                  27   number of witnesses who testify. What is important is how believable the witnesses
                                  28   were, and how much weight you think their testimony deserves.
                                                                                  11
                                   1           Final Instruction No. 11 – Impeachment Evidence—Witness
                                   2         The evidence that a witness has been convicted of a crime may be considered,
                                   3   along with all other evidence, in deciding whether or not to believe the witness and
                                   4   how much weight to give to the testimony of the witness and for no other purpose.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                12
                                   1                    Final Instruction No. 12 – Opinion Testimony
                                   2         You have heard testimony from Scott DeFoe, Jeffrey Hicks, and Bud
                                   3   Offermann, who testified to opinions and the reasons for their opinions. This
                                   4   opinion testimony is allowed, because of the education or experience of these
                                   5   witnesses.
                                   6         Such opinion testimony should be judged like any other testimony. You may
                                   7   accept it or reject it, and give it as much weight as you think it deserves, considering
                                   8   the witness’s education and experience, the reasons given for the opinion, and all the
                                   9   other evidence in the case.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  13
                                   1                  Final Instruction No. 13 – Tests and Experiments
                                   2         A test or experiment was conducted.
                                   3         You observed the conditions under which that test or experiment was made.
                                   4   These conditions may or may not duplicate the conditions and other circumstances
                                   5   that existed at the time and place of the incident involved in this case.
                                   6         It is for you to decide what weight, if any, you give to the test or experiment.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  14
                                   1    Final Instruction No. 14 – Charts and Summaries Received in Evidence
                                   2         Certain charts and summaries have been admitted into evidence to illustrate
                                   3   information brought out in the trial. Charts and summaries are only as good as the
                                   4   testimony or other admitted evidence that supports them. You should, therefore,
                                   5   give them only such weight as you think the underlying evidence deserves.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                15
                                   1       Final Instruction No. 15 – Charts and Summaries Not Received in
                                   2
                                                                       Evidence

                                   3         Certain charts and summaries not admitted into evidence have been shown to
                                   4   you in order to help explain the contents of books, records, documents, or other
                                   5   evidence in the case. Charts and summaries are only as good as the underlying
                                   6   evidence that supports them. You should, therefore, give them only such weight as
                                   7   you think the underlying evidence deserves.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                16
                                   1                    Final Instruction No. 16 – Stipulations of Facts
                                   2          The parties have agreed to certain facts to be placed in evidence as Exhibit 53.
                                   3   Additionally, the parties have agreed to the following facts that I will now read to
                                   4   you.
                                   5          1. The incident in this case occurred in the Pelican Bay State Prison.
                                   6          2. At the time of the incident, Plaintiffs Daniel Manriquez and Daniel
                                   7   Cisneros were prisoners being housed at Pelican Bay in in Facility D, Unit 6 (Unit
                                   8   D-6). Plaintiff Manriquez was housed in cell 109, while Plaintiff Cisneros was
                                   9   housed in Cell 212.
                                  10          3. At the time of the incident, Defendants were Pelican Bay corrections
                                  11   officers with various responsibilities regarding the supervision of Plaintiffs and
                                  12   Plaintiffs’ housing unit, including: Defendant Justin Vangilder (the unit’s control
Northern District of California
 United States District Court




                                  13   booth officer), Defendant Juan Vasquez (the unit’s floor officer), and Defendant
                                  14   Scott Cupp (a sergeant, who had primary supervisory responsibility for the unit).
                                  15          4. Facility D is comprised of 10 housing units, with the units designated D-1
                                  16   through D-10.
                                  17          5. Unit D-6 is a two-level structure. The first floor of Unit D-6 contains six
                                  18   pods, A through F, and each pod contains eight cells. The pods radiate off a rotunda
                                  19   reached by an enclosed walkway. As one enters the D-6 rotunda from the walkway,
                                  20   pods A and B are to the left, pods C and D are directly in front, and pods E and F are
                                  21   to the right. In the middle of the rotunda is a solid concrete column that is the width
                                  22   of the control booth, which is directly above the first floor rotunda on a “second-
                                  23   floor.”
                                  24          6. The D-6 control booth is essentially the footprint of the rotunda. The
                                  25   control booth has numerous windows, including clear windows facing into each of
                                  26   the six D-6 pods. At the center of the control booth is a control booth panel that
                                  27   faces away from the pods (i.e., toward the unit’s entrance) in a “U”-shaped
                                  28   configuration.
                                                                                  17
                                   1         7. At approximately 5:00 p.m. on June 4, 2015, while Plaintiffs were in their
                                   2   cells, a chemical grenade discharged in the control booth of Facility D-6.
                                   3         You must therefore treat these facts as having been proved.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                18
                                   1           Final Instruction No. 17 – Section 1983 Claim—Introduction
                                   2         The Plaintiffs bring a claim under the federal statute, 42 U.S.C. § 1983, which
                                   3   provides that any person or persons who, under color of state law, deprives another
                                   4   of any rights, privileges, or immunities secured by the Constitution or laws of the
                                   5   United States shall be liable to the injured party.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  19
                                   1       Final Instruction No. 18 – Section 1983 Claim Against Defendant in
                                   2
                                                  Individual Capacity—Elements and Burden of Proof

                                   3         In order to prevail on their § 1983 claim against Defendants Vangilder,
                                   4   Vasquez, and Cupp, the Plaintiffs must prove each of the following elements by a
                                   5   preponderance of the evidence:
                                   6         1.the defendant acted under color of state law; and
                                   7         2.the acts and failure to act of the defendant deprived the plaintiff of his
                                   8   particular rights under the United States Constitution as explained in later
                                   9   instructions.
                                  10         A person acts “under color of state law” when the person acts or purports to
                                  11   act in the performance of official duties under any state, county, or municipal law,
                                  12   ordinance or regulation. The parties have stipulated that the defendants acted under
Northern District of California
 United States District Court




                                  13   color of state law.
                                  14         If you find that either plaintiff has proved each of these elements, and if you
                                  15   find that the plaintiff has proved all the elements he is required to prove under
                                  16   Instruction No. 19 that deals with the particular right, your verdict should be for the
                                  17   plaintiff. If, on the other hand, you find that the plaintiffs have failed to prove any
                                  18   one or more of these elements, your verdict should be for the defendant.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   20
                                   1     Final Instruction No. 19 – Particular Rights—Eighth Amendment—
                                   2
                                       Convicted Prisoner’s Claim Re Conditions of Confinement/Medical Care

                                   3         As previously explained, the Plaintiffs have the burden of proving that the
                                   4   acts and failure to act of Defendants Vangilder, Vasquez, and Cupp, deprived the
                                   5   Plaintiffs of particular rights under the United States Constitution. In this case, the
                                   6   Plaintiffs allege the defendants deprived them of their rights under the Eighth
                                   7   Amendment to the Constitution when they were deliberately indifferent to each
                                   8   plaintiff’s serious medical needs by ignoring their requests for medical care and to
                                   9   exit their cells to decontaminate following the chemical grenade’s detonation.
                                  10         Under the Eighth Amendment, a convicted prisoner has the right to be free
                                  11   from “cruel and unusual punishments.” This includes the right to be free from
                                  12   deliberate indifference to their serious medical needs. In order to prove the
Northern District of California
 United States District Court




                                  13   Defendants deprived the Plaintiffs of this right, the Plaintiffs must prove the
                                  14   following additional elements by a preponderance of the evidence:
                                  15         1. the plaintiff faced a substantial risk of serious harm and/or a serious
                                  16   medical need;
                                  17         2. the defendant was deliberately indifferent to that risk and/or medical need,
                                  18   that is, the defendant knew of it and disregarded it by failing to take reasonable
                                  19   measures to address it; and
                                  20         3. the acts and failures to act of the defendants caused harm to the plaintiff.
                                  21         “Deliberate indifference” is the conscious choice to disregard the
                                  22   consequences of one’s acts or omissions.
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  21
                                   1       Final Instruction No. 20 – Negligence—Essential Factual Elements
                                   2         The Plaintiffs claim that they were harmed by Defendant Vangilder’s and
                                   3   Vasquez’s negligence. To establish this claim, Plaintiffs must prove the following:
                                   4         1.that the defendant was negligent;
                                   5         2.that the plaintiff was harmed; and
                                   6         3.that the defendant’s negligence was a substantial factor in causing the
                                   7   plaintiff’s harm.
                                   8         Negligence is the failure to use reasonable care to prevent harm to oneself or
                                   9   to others.
                                  10         A person can be negligent by acting or failing to act. A person is negligent if
                                  11   he or she does something that a reasonably careful person would not do in the same
                                  12   situation or fails to do something that a reasonably careful person would do in the
Northern District of California
 United States District Court




                                  13   same situation.
                                  14         You must decide how a reasonably careful person would have acted in the
                                  15   defendant’s situation.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   22
                                   1                 Final Instruction No. 21 – Basic Standard of Care
                                   2         Negligence is the failure to use reasonable care to prevent harm to oneself or
                                   3   to others. A person can be negligent by acting or by failing to act. A person is
                                   4   negligent if he or she does something that a reasonably careful person would not do
                                   5   in the same situation or fails to do something that a reasonably careful person would
                                   6   do in the same situation. You must decide how a reasonably careful person would
                                   7   have acted in the defendant’s situation.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  23
                                   1             Final Instruction No. 22 – Causation: Substantial Factor
                                   2         A substantial factor in causing harm is a factor that a reasonable person would
                                   3   consider to have contributed to the harm. It must be more than a remote or trivial
                                   4   factor. It does not have to be the only cause of the harm.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 24
                                   1                     Final Instruction No. 23 – Damages—Proof
                                   2         It is the duty of the Court to instruct you about the measure of damages. By
                                   3   instructing you on damages, the Court does not mean to suggest for which party
                                   4   your verdict should be rendered. If you find for either of the Plaintiffs on their
                                   5   individual Negligence or Deliberate Indifference claims, you must determine each
                                   6   of the Plaintiff’s individual damages. Each Plaintiff has the burden of proving
                                   7   damages by a preponderance of the evidence. Damages means the amount of money
                                   8   that will reasonably and fairly compensate the Plaintiff for any injury you find was
                                   9   caused by Defendants.
                                  10         You should consider the following:
                                  11         1. The nature and extent of the injuries; and
                                  12         2. The mental, physical, emotional pain and suffering experienced.
Northern District of California
 United States District Court




                                  13         It is for you to determine what damages, if any, have been proved. Your
                                  14   award must be based upon evidence and not upon speculation, guesswork or
                                  15   conjecture.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  25
                                   1     Final Instruction No. 24 – Measures and Types of Damages
                                   2   In determining the measure of damages, you should consider:
                                   3   1. The nature and extent of the injuries; and
                                   4   2. The mental, physical, emotional pain and suffering experienced.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           26
                                   1                 Final Instruction No. 25 – Damages—Mitigation
                                   2         The Plaintiffs have a duty to use reasonable efforts to mitigate damages. To
                                   3   mitigate means to avoid or reduce damages.
                                   4         The Defendants have the burden of proving by a preponderance of the
                                   5   evidence:
                                   6         1.that the Plaintiffs failed to use reasonable efforts to mitigate damages; and
                                   7         2.the amount by which damages would have been mitigated.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 27
                                   1                     Final Instruction No. 26 – Nominal Damages
                                   2         The law that applies to this case authorizes an award of nominal damages. If
                                   3   you find for either of Plaintiffs but you find that the plaintiff has failed to prove
                                   4   damages as defined in these instructions, you must award nominal damages.
                                   5   Nominal damages may not exceed one dollar.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   28
                                   1                    Final Instruction No. 27 – Duty to Deliberate
                                   2         Before you begin your deliberations, elect one member of the jury as your
                                   3   presiding juror. The presiding juror will preside over the deliberations and serve as
                                   4   the spokesperson for the jury in court.
                                   5         You shall diligently strive to reach agreement with all of the other jurors if
                                   6   you can do so. Your verdict must be unanimous.
                                   7         Each of you must decide the case for yourself, but you should do so only after
                                   8   you have considered all of the evidence, discussed it fully with the other jurors, and
                                   9   listened to their views.
                                  10         It is important that you attempt to reach a unanimous verdict but, of course,
                                  11   only if each of you can do so after having made your own conscientious decision.
                                  12   Do not be unwilling to change your opinion if the discussion persuades you that you
Northern District of California
 United States District Court




                                  13   should. But do not come to a decision simply because other jurors think it is right, or
                                  14   change an honest belief about the weight and effect of the evidence simply to reach
                                  15   a verdict.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 29
                                   1     Final Instruction No. 28 – Consideration of Evidence—Conduct of the
                                   2
                                                                         Jury

                                   3         Because you must base your verdict only on the evidence received in the case
                                   4   and on these instructions, I remind you that you must not be exposed to any other
                                   5   information about the case or to the issues it involves. Except for discussing the case
                                   6   with your fellow jurors during your deliberations:
                                   7                Do not communicate with anyone in any way and do not let anyone
                                   8         else communicate with you in any way about the merits of the case or
                                   9         anything to do with it. This includes discussing the case in person, in writing,
                                  10         by phone or electronic means, via email, via text messaging, or any internet
                                  11         chat room, blog, website or application, including but not limited to
                                  12         Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any other
Northern District of California
 United States District Court




                                  13         forms of social media. This applies to communicating with your family
                                  14         members, your employer, the media or press, and the people involved in the
                                  15         trial. If you are asked or approached in any way about your jury service or
                                  16         anything about this case, you must respond that you have been ordered not to
                                  17         discuss the matter and to report the contact to the court.
                                  18                Do not read, watch, or listen to any news or media accounts or
                                  19         commentary about the case or anything to do with it, although I have no
                                  20         information that there will be news reports about this case; do not do any
                                  21         research, such as consulting dictionaries, searching the Internet, or using other
                                  22         reference materials; and do not make any investigation or in any other way try
                                  23         to learn about the case on your own. Do not visit or view any place discussed
                                  24         in this case, and do not use Internet programs or other devices to search for or
                                  25         view any place discussed during the trial. Also, do not do any research about
                                  26         this case, the law, or the people involved—including the parties, the witnesses
                                  27         or the lawyers—until you have been excused as jurors. If you happen to read
                                  28
                                                                                 30
                                   1          or hear anything touching on this case in the media, turn away and report it to
                                   2          me as soon as possible.
                                   3          These rules protect each party’s right to have this case decided only on
                                   4   evidence that has been presented here in court. Witnesses here in court take an oath
                                   5   to tell the truth, and the accuracy of their testimony is tested through the trial
                                   6   process. If you do any research or investigation outside the courtroom, or gain any
                                   7   information through improper communications, then your verdict may be influenced
                                   8   by inaccurate, incomplete or misleading information that has not been tested by the
                                   9   trial process. Each of the parties is entitled to a fair trial by an impartial jury, and if
                                  10   you decide the case based on information not presented in court, you will have
                                  11   denied the parties a fair trial. Remember, you have taken an oath to follow the rules,
                                  12   and it is very important that you follow these rules.
Northern District of California
 United States District Court




                                  13          A juror who violates these restrictions jeopardizes the fairness of these
                                  14   proceedings, and a mistrial could result that would require the entire trial process to
                                  15   start over. If any juror is exposed to any outside information, please notify the court
                                  16   immediately.
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    31
                                   1              Final Instruction No. 29 – Communications with Court
                                   2         If it becomes necessary during your deliberations to communicate with me,
                                   3   you may send a note through the court security officer, signed by your presiding
                                   4   juror or by one or more members of the jury. No member of the jury should ever
                                   5   attempt to communicate with me except by a signed writing; I will communicate
                                   6   with any member of the jury on anything concerning the case only in writing, or
                                   7   here in open court. If you send out a question, I will consult with the parties before
                                   8   answering it, which may take some time. You may continue your deliberations
                                   9   while waiting for the answer to any question. Remember that you are not to tell
                                  10   anyone—including me—how the jury stands, numerically or otherwise, until after
                                  11   you have reached a unanimous verdict or have been discharged. Do not disclose any
                                  12   vote count in any note to the court.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 32
                                   1                     Final Instruction No. 30 – Return of Verdict
                                   2          A verdict form has been prepared for you. After you have reached unanimous
                                   3   agreement on a verdict, your foreperson should complete the verdict form according
                                   4   to your deliberations, sign and date it, and advise the court security officer that you
                                   5   are ready to return to the courtroom.
                                   6

                                   7

                                   8          IT IS SO ORDERED.
                                   9   Dated: 6/21/19
                                  10                                             ______________________________________
                                  11                                             HAYWOOD S. GILLIAM, JR.
                                                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  33
